Case 3:21-ap-03013        Doc 1    Filed 05/28/21 Entered 05/28/21 13:44:44      Desc Main
                                   Document      Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

In the Matter of:                                }
                                                 }      Case No. 3:21-bk-30321
Diana J. Bunn                                    }
                                                 }      Chapter 13
                                                 }
Debtor                                           }      Judge Humphrey


Diana J. Bunn
57 N. Cherrywood Avenue
Dayton, OH 45403

         Plaintiff,                              ADV. NO. _________________

-vs-

Lone Star Funds
CEO Michael King
2711 N. Haskell Ave. #1700
Dallas, TX 75204

Accredited Home Lenders Inc
c/o Mortgage Electronic Registration Systems
Bill Beckmann President
1901 E. Voorhees St. Ste. C
Danville, IL 61834

Mortgage Electronic Registration Systems
c/o CT Corporation Systems
4400 Easton Commons Way Ste. 125
Columbus, OH 43219

Lone Star Funds
2711 N. Haskell Ave. #1700
Dallas, TX 75204

Accredited Home Lenders Inc
c/o Mortgage Electronic Registration Systems
1901 E. Voorhees St. Ste. C
Danville, IL 61834

Accredited Home Lenders Inc
c/o Mortgage Electronic Registration Systems
961 Weigel Drive
Elhurst, IL 60126

         Defendants.
Case 3:21-ap-03013         Doc 1     Filed 05/28/21 Entered 05/28/21 13:44:44                  Desc Main
                                     Document      Page 2 of 5




  COMPLAINT TO DETERMINE VALIDITY AND EXTENT OF LIEN AND TO AVOID THE
                           MORTGAGE LIEN


The Plaintiff, Diana J. Bunn, through assigned authority from the Chapter 13 Trustee, John G. Jansing, for
this Complaint against the Defendant, alleges and follows:

                                                PARTIES

        1.      Plaintiff, Diana J. Bunn, is a resident of Montgomery County and filed a Petition
                (Bankruptcy Case Number 21-30321) on March 4, 2021.

        2.      Defendant, Accredited Home Lenders, Inc. (hereafter, “Accredited”) was a corporation
                which was incorporated in the State of California. Accredited filed for bankruptcy May
                1, 2009, in the United States Bankruptcy Court for the District of Delaware (Case No 09-
                11516). Accredited has been dissolved with the State of California.

                                    JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the adversary proceeding pursuant to 28 U.S.C. §1334,
                Bankruptcy Code sections 105, 544, and 550, Rule 7001(2) of the Federal Rules of
                Bankruptcy Procedure and §5303.01 of the Ohio Revised Code.

        4.      This matter is a core proceeding as that term is defined in 28 U.S.C. §157 and arises in
                and is related to the Plaintiff’s Chapter 13 bankruptcy case, in re: Bunn, Case No. 21-
                30321 (the “Bankruptcy Case”), which was filed pursuant to Chapter 13 of Title 11 of the
                United States Code, 11 U.S.C. §§101-1330) (the “Bankruptcy Code”) in the United States
                Bankruptcy Court for the Southern District of Ohio, Eastern Division, The Honorable
                Judge Guy R. Humphrey presiding (the “Court”).

        5.      Venue is proper in this Court pursuant to 28 U.S.C. §1409(a) and Rule 1071-1 of the
                Local Rules of the United States Bankruptcy Court for the Southern District of Ohio.

        6.      The Court has personal jurisdiction over the Defendant pursuant to Rule 7004(f) of the
                Federal Rules of Bankruptcy Procedure and as a result of the Defendant conducting
                business within the jurisdiction of the Court.

                                FACTS COMMON TO ALL COUNTS

        7.      On March 4, 2021 (the “Petition Date”), the Debtor, Diana J. Bunn, commenced the
                Bankruptcy Case by filing a voluntary petition for relief under the Bankruptcy Code.

        1.      On or about March 4, 2021, the Court entered an Order appointing John G. Jansing as the
                Chapter 13 Trustee for the Debtor. The Chapter 13 Plan filed under BACPA was filed on
                March 9, 2021 as Doc. No. 8, an Amended Chapter 13 Plan was filed May 3, 2021 as
                Doc. 17 and, as yet still needs to be confirmed. The Plan provides the Debtor the
                authority and standing to file this adversary proceeding; to the extent that the Trustee has
                standing to bring such actions, standing is hereby assigned to the Debtor. The plan
                provides that the Accredited Home Lenders, Inc Mortgage shall be paid concurrent with
Case 3:21-ap-03013     Doc 1     Filed 05/28/21 Entered 05/28/21 13:44:44                   Desc Main
                                 Document      Page 3 of 5


           Claim 5 general unsecured claims. See Amended Plan filed May 3, 2021, Bk Case Doc.
           No. 17.

     2.    One of the assets of this estate is the Debtor’s fee simple interest in real property located
           at 57 N. Cherrywood Ave, Dayton, OH 45403 (the, “Real Estate”) with a legal
           description. See Exhibit A attached hereto and incorporated herein by reference.

     3.    On or about August 12, 2005, the Debtor executed two mortgages on the Real Estate in
           favor of Accredited Home Lenders, Inc, c/o Mortgage Electronic Registration Systems,
           (hereafter, “MERS”) as a nominee for Lender and Lender’s successors and assigns (the
           “Mortgagee”) that conveyed to the Mortgagee a first and second mortgage on the Real
           Estate (the “Mortgages”). Said Mortgages were recorded on the Office of the Recorder,
           Montgomery County, Ohio on September 12, 2005, as instrument numbers MORT-05-
           091861 & MORT-05-091865 respectively.

     4.    On May 9, 2011, a Certificate of Release was recorded in the Office of the Recorder,
           Montgomery County, Ohio releasing the first mortgage, instrument NO. 05-091864. See
           Exhibit B attached hereto and incorporated herein by reference.

     5.    To date no assignments of mortgage has been filed in the case and the creditor has not
           contacted the Debtor to collect on this loan or provided any statements to the Debtor
           regarding outstanding balances since the first mortgage was released.

     6.    The Debtor’s counsel has researched a merger of Accredited Home Lenders with Lone
           Star Funds and was advised after calling Loan Star Funds that the mortgages are no
           longer with them and they have no further information regarding the mortgage or who it
           may have been sold to.

     7.    The Debtors counsel went on to the Mortgage Electronic Registration website and
           searched their registration for the property address to see who was given the mortgages.
           The records show that Wells Fargo was servicing the mortgage prior to the time when the
           Debtor was the deeded owner of the property. On August 12, 2005 the mortgage was
           assigned to two different Mortgage Servicers, Wiltshire Credit Corp (hereafter
           “Wiltshire”) and Select Portfolio Services (hereafter, “Select”), however both of these
           mortgages are showing as inactive on MERS online system. The Debtor’s counsel
           reached out to both Wiltshire and Select and were advised by both companies that they
           have no record of the mortgage in their systems.

                                      COUNT ONE
                        Determination of Validity and Extent of Lien

     8.    The Plaintiff restates and re-alleges each of the foregoing paragraphs as if fully rewritten
           herein.

     9.    It is necessary to determine the rights and claims, if any, of the Defendant with respect to
           the Real Estate in order to fully and properly administer for the benefit of the Debtor’s
           estate.

     10.   The Defendant may have or claim an interest in the Real Estate. The Defendant should
           be required to answer and assert whatever interest or interests it may have in the Real
           Estate, or the proceeds thereof, or be forever barred from asserting any lien, claim or
           interest in and to the Real Estate or the proceeds thereof.
Case 3:21-ap-03013      Doc 1     Filed 05/28/21 Entered 05/28/21 13:44:44                   Desc Main
                                  Document      Page 4 of 5




     11.    The Plaintiff is entitled to a determination, pursuant to 11 U.S.C. §506(d) as to whether
            any claimed lien of the Defendant may be allowed as a secured claim.

                                     COUNT TWO
           Avoidance of Mortgage Pursuant to Bankruptcy Code Section 544(a)(3)

     12.    The Plaintiff restates and re-alleges each of the foregoing paragraphs as if fully rewritten
            herein.

     13.    The Plaintiff asserts that the Defendant’s Mortgage recorded as instrument no. MORT-
            05-091864 (the “First Mortgage”) is avoidable pursuant to Bankruptcy Code §544(a)(3),
            because the First Mortgage was released in the County Recorder’s Office. The First
            Mortgage is insufficient to put interested parties on notice of an encumbrance on the Real
            Estate because it has been released of record with the Montgomery County Recorder’s
            Office.

     14.    The Plaintiff has, as of the commencement of the Debtor’s Bankruptcy case and pursuant
            to 11 U.S.C. §544, the rights and powers of and may avoid any transfer of property of the
            Debtor that is avoidable by, a judicial lien creditor, a creditor with an unsatisfied
            execution, or a bona fide purchaser of real property.

     15.    The First Mortgage was released in the Montgomery County Recorder’s Office and is
            therefore subject to avoidance by the Trustee as a bona fide purchaser, pursuant to 11
            U.S.C. §544(a)(3). The Trustee’s power is assigned to the Debtor through the plan.

     16.    The Plaintiff, as a bona fide purchaser, is entitled to judgment against the Defendant
            avoiding the First Mortgage pursuant to 11 U.S.C. §544(a)(3).


                                          COUNT THREE

     17.    The Plaintiff restates and re-alleges each of the foregoing paragraphs as if fully rewritten
            herein.

     18.    The Plaintiff asserts that the Mortgage recorded as instrument no. MORT-05-091865 (the
            “Second Mortgage”) shall be considered null and void and cancelled of record due to the
            abandonment of the Defendant, pursuant to O.R.C. §5303.01.

     19.    The Defendant filed their own bankruptcy, is no longer reporting this liability to the
            credit reporting agencies, is no longer collecting on this debt, and has failed to file a proof
            of claim asserting an interest in the property.

     20.    The Debtor’s counsel has researched a merger of Accredited Home Lenders with Lone
            Star Funds and was advised after calling Loan Star Funds that the mortgages are no
            longer with them and they have no further information regarding the mortgage or who it
            may have been sold to.

     21.    The Debtors counsel went on to the Mortgage Electronic Registration website and
            searched their registration for the property address to see who was given the mortgages.
            The records show that Wells Fargo was servicing the mortgage prior to the time when the
            Debtor was the deeded owner of the property. On August 12, 2005 the mortgage was
Case 3:21-ap-03013        Doc 1     Filed 05/28/21 Entered 05/28/21 13:44:44                Desc Main
                                    Document      Page 5 of 5


               assigned to two different Mortgage Servicers, Wiltshire Credit Corp (hereafter
               “Wiltshire”) and Select Portfolio Services (hereafter, “Select”), however both of these
               mortgages are showing as inactive on MERS online system. The Debtor’s counsel
               reached out to both Wiltshire and Select and were advised by both companies that they
               have no record of the mortgage in their systems.

       22.     The Second Mortgage remains unsatisfied of record and constate a cloud on Plaintiff’s
               title to the Real Estate.

       23.     The Plaintiff is requesting an Order from the Court determining that the Defendants
               Second Mortgage is null and void and may be removed from the Debtor’s Real Estate
               upon the discharge of Debtor’s Chapter 13 case.

WHEREFORE, the Plaintiff respectfully requests this Court to ender an ORDER granting the following
relief:

       (a) On Count I of this Complaint, a judgment determining the validity and extent of the claimed
           lien of the Defendant pursuant to 11 U.S/C. §506(d); and

       (b) On Count II of this Complaint, judgment against the Defendant avoiding the Mortgage
           recorded as instrument no MORT-05-091864 pursuant to 11 U.S.C. §544(a)(3); and

       (c) On Count III of this Complaint, an Order determining that the Defendant’s Second Mortgage
           MORT-05-091865 is void and shall be avoided upon the Plaintiff’s Discharge and that the
           plaint shall be permitted to file a copy of this Order in the Montgomery County, Ohio
           Recorder’s office as proof that said mortgage has been released; and

       (d) Such other and further relief as this Court may deem just and proper.



Dated: May 28, 2019                                     /s/ Christopher S. Owen ___
                                                        Christopher S. Owen #0080766
                                                        Attorney for Debtor Diana J. Bunn
                                                        Arthur Law Office
                                                        4630 Salem Ave
                                                        Dayton, Ohio 45416
                                                        (937) 278.9333
                                                        (937) 278.6974 (Fax)
                                                        arthurlawoffices2@gmail.com
